Citation Nr: 0610723	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1975.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefits sought on appeal.  



FINDINGS OF FACT

1.  The evidence does not show the veteran's lumbosacral 
strain is manifested by a moderate limitation of motion of 
the lumbar spine, muscle spasm on extreme forward bending, or 
the loss of lateral spine motion, unilateral, in standing 
position.
 
2.  The evidence does not show that forward flexion of the 
thoracolumbar spine was between 30 and 60 degrees, the 
combined range or motion of the thoracolumbar spine was less 
than 120 degrees, or  muscle spasms or guarding severe enough 
to result in an abnormal gait, abnormal spinal contour, 
reversed lordosis, or abnormal kyphosis. 
 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5295 & 5237 (2003 & 2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  

A rating decision of March 1976 granted service connection 
for the veteran's lumbosacral strain and assigned a 10 
percent rating pursuant to Diagnostic Code (DC) 5295.  That 
evaluation has remained in effect since that time.  The 
veteran essentially contends he is entitled to an increased 
rating evaluation because the 10 percent currently assigned 
does not accurately reflect the severity of the disability or 
the pain associated therewith.

The veteran's claim for an increased evaluation was filed in 
March 2003.  At that time, DC 5295 governed the rating 
assignment for the veteran's lumbosacral strain.  In order to 
establish an increased rating of 20 percent under DC 5295 the 
evidence must show muscle spasm on extreme forward bending, 
or loss of lateral spine motion, unilateral, in standing 
position.  A VA examination of July 2003 revealed no spasm 
upon palpitation.  VA treatment records of April and July 
2003 are silent on the issue.  Accordingly, the evidence is 
against the veteran's claim for an increase and the claim is 
denied under DC 5295.  

A second diagnostic code potentially applicable to the 
veteran's disability at the time his claim was filed in March 
2003 is DC 5292.  In order to establish an increased rating 
of 20 percent under DC 5292 the evidence must show moderate 
limitation of motion of the lumbar spine.  The July 2003 VA 
examination found the veteran had 50 degrees of right and 65 
degrees of left lateral rotation, which does not demonstrate 
a moderate limitation of motion of the lumbar spine.  Given 
this examination report and the absence of other medical 
records on the issue, the Board finds this is evidence 
against the veteran's claim for an increase and the claim is 
also denied under DC 5292.

Effective September 2003, revisions were made to the rating 
schedule and DC 5237 now governs the rating assignment for 
the veteran's lumbosacral strain.  In order to establish an 
increased rating of 20 percent under DC 5237, the evidence 
must show forward flexion of the thoracolumbar spine between 
30 and 60 degrees, a combined range or motion of the 
thoracolumbar spine less than 120 degrees, or muscle spasms 
or guarding severe enough to result in an abnormal gait, 
abnormal spinal contour, reversed lordosis, or abnormal 
kyphosis.  In the July 2003 VA examination flexion was 
reported at 100 degrees, extension was 20 degrees, right 
lateral rotation was 50 degrees and left lateral rotation was 
65 degrees.  Accordingly, the veteran's combined range of 
motion was 235 degrees.  The examiner also found no unusual 
lordosis and that the veteran was able to walk on his heels 
and toes.  A July 2003 treatment record also found the 
veteran could walk on his heels and toes.  This is evidence 
against the veteran's claim for an increase and the claim is 
denied under DC 5237.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Here, the Boards finds that the appropriate 
diagnostic codes have been applied.  In addition, the veteran 
was scheduled for VA examinations in June 2005, April 2005, 
and December 2004.  He failed to appear for each of these 
examinations.  As such, there is no more recently dated 
evidence to consider.

In reaching these conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  Despite this contention, 
there is no objective evidence pain or of decreased mobility 
or spasm on recent examination.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board finds that a 10 percent disability rating under DC 5237 
adequately compensates the appellant's functional loss and 
weakness resulting from his disability.  

Notice and Assistance

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim by way of a September 2005 
letter to him from the RO.  The law requires that when a 
complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his representative, 
if any, of any information and medical or lay evidence 
necessary to substantiate the claim.  Notice must inform a 
claimant of (1) any information and evidence not of record 
needed to substantiate the claim; (2) what information VA 
will seek to provide; and (3) what information the claimant 
is expected to provide.  VA must also ask the claimant to 
submit any pertinent evidence in his possession.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Even 
though the notice was inadequate on these two elements, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
because the preponderance of the evidence is against the 
veteran's claims regarding his lumbosacral strain.  

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
have alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are of record and 
the RO has obtained all available post-service VA records.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  


ORDER

A rating in excess of 10 percent for a lumbosacral strain is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


